In the

         United States Court of Appeals
                       For the Seventh Circuit
                            ____________________ 
Nos. 14‐3744, 14‐3721 
UNITED STATES OF AMERICA, 
                         Plaintiff‐Appellee / Cross‐Appellant, 

                                         v. 

TERRY JOE SMITH, 
                                    Defendant‐Appellant / Cross‐Appellee. 
                            ____________________ 

             Appeals from the United States District Court for the 
              Southern District of Indiana, Terre Haute Division. 
        No. 2:14‐cr‐00006‐WTL‐CMM–1 — William T. Lawrence, Judge. 
                            ____________________ 

        ARGUED JANUARY 6, 2016 — DECIDED JANUARY 28, 2016 
                    ____________________ 

   Before  POSNER  and  WILLIAMS,  Circuit  Judges,  and 
PALLMEYER, District Judge.* 
   POSNER, Circuit Judge. Terry Joe Smith, a police officer in 
Putnam County, Indiana (roughly midway between Indian‐
apolis  and  Terre  Haute),  was  convicted  by  a  jury  in  federal 
court of violating 18 U.S.C. § 242 by depriving two persons, 
under color of state law (which is to say in Smith’s capacity 

*    Of the Northern District of Illinois, sitting by designation. 
2                                            Nos. 14‐3744, 14‐3721 


as a police officer), of their constitutional right not to be sub‐
jected  to  the  intentional  use  of  unreasonable  and  excessive 
force.  Sentenced  to  14  months  in  prison  to  be  followed  by 
two  years  of  supervised  release,  Smith  appeals  his  convic‐
tion and the government appeals his sentence, the brevity of 
which, it contends, the judge failed to justify. 
    One night in September 2012 several Putnam County po‐
lice  officers,  including  Smith,  set  out  in  pursuit  of  Cletis 
Warren, a known criminal for whom an arrest warrant was 
outstanding. Warren was driving a pickup truck. The police 
caught up with it and were able to box it in with their police 
cars. Warren got out of the cab of his truck, jumped onto the 
truck’s  bed,  and  lay  down  on  his  back.  Several  officers  fol‐
lowed him onto the truck’s bed, picked him up, and handed 
him out of the truck to officers on the ground. All the officers 
except Smith testified at his trial that they had Warren under 
control when suddenly Smith punched him in the face with 
a  closed  fist,  making  a  sound  that  two  of  the  officers  de‐
scribed  as  that  of  a  tomato  hitting  a  concrete  wall.  (Warren 
testified  that  he  was  in  handcuffs  when  he  was  punched, 
whereas  the  officers  testified  that  he  was  put  in  handcuffs 
after the punch. The sequence doesn’t matter, and there is no 
evidence that the government knowingly elicited false testi‐
mony  from  Warren,  as  Smith  argues.)  Warren’s  face  imme‐
diately swelled and bled extensively, and he was carried off 
in an ambulance to a hospital. Smith was overheard to say to 
one of the officers “I guarantee I broke that mother fucker’s 
nose,” and another officer testified that Smith “basically was 
stating that ‘He [Warren] fucking deserved it.’” 
   Several months later Smith and other police officers were 
summoned  to  a  domestic  dispute  in  a  trailer  park;  the  dis‐
Nos. 14‐3744, 14‐3721                                                3 


pute had turned violent. Smith handcuffed the man involved 
in  the  dispute,  who  was  named  Jeffrey  Land,  and  led  him 
toward his patrol car. When they arrived, Smith raised Land 
in  the  air  with  Land’s  body  horizontal  to  the  ground, 
dropped  him,  and  drove  his  (that  is,  Smith’s)  knee  into 
Land’s sternum or back, causing him to defecate. Later that 
day Smith  bragged to another officer  that it wasn’t  the  first 
time that he’d made someone defecate himself. 
    The  critical  witnesses  at  Smith’s  trial  (which  lasted  five 
days) were the police officers who had been present when he 
committed  the  violent,  gratuitous,  and  sadistic  batteries  of 
Warren and Land. Smith’s lawyer objected to portions of the 
police  officers’  testimony  on  the  ground  that  it  was  expert 
testimony  and  the  officers  hadn’t  been  qualified  as  expert 
witnesses  under  Fed.  R.  Evid.  702.  The  judge  overruled  the 
objection  on  the  ground  that  the  testimony  was  authorized 
by Rule 701. That rule provides that “if a witness is not testi‐
fying  as  an  expert,  testimony  in  the  form  of  an  opinion  is 
limited  to  [an  opinion]  that  is:  (a)  rationally  based  on  the 
witness’s perception; (b) helpful to clearly understanding the 
witness’s testimony or to determining a fact in issue; and (c) 
not  based  on  scientific,  technical,  or  other  specialized 
knowledge within the scope of Rule 702.” 
    Rule  701  was  not  needed  to  nail  Smith.  His  bragging 
about  breaking  Warren’s  nose  and  causing  Land  (and  ap‐
parently others) to defecate were admissions against interest, 
hence admissible regardless of Rule 701. And the testimony 
of  the  officers,  who  said  they  saw  the  punch  to  Warren’s 
nose and simultaneously heard a sound like a tomato hitting 
a  concrete  wall  and  later  saw  the  kneeing  of  Land’s  body, 
4                                             Nos. 14‐3744, 14‐3721 


was  offered  not  as  opinion  evidence  but  as  eyewitness  evi‐
dence. 
    The officers did offer some opinion evidence, mainly that 
Smith  had  used  excessive,  unreasonable  force  against  War‐
ren and Land, but that evidence was not based on “scientific, 
technical,  or  other  specialized  knowledge”  of  the  sort  that 
only a witness whom the judge had qualified to be an expert 
witness  would  be  allowed  to  testify  to.  See  United  States  v. 
Perkins,  470  F.3d  150,  155–56  (4th  Cir.  2006).  Anyone  who 
saw  what  the  police  saw  Smith  doing  to  Warren  and  Land 
would  have  been  able  to  offer  an  opinion  on  whether  the 
force was reasonable and would have characterized Smith’s 
conduct the same way the officers did. 
    The recurring theme of the testimony of the officers who 
had  witnessed  Smith’s  assaults  on  the  unresisting  Warren 
and Land was that his use of force against them was unjusti‐
fied  because  they  weren’t  resisting.  It  would  have  been  ab‐
surd  to  require  the  police  officers  to  be  qualified  as  experts 
on  the  use  of  force—perhaps  subjected  to  a  Daubert  hear‐
ing—in order for them to be permitted to give testimony that 
a  witness  with  no  police  training  or  experience  could  have 
given  with  utter  confidence—and  indeed  that  jurors  would 
have  found  obvious  without  any  evidence  other  than  what 
the police had witnessed. 
    There  is  thus  no  basis  for  reversing  Smith’s  conviction. 
But, turning to the government’s cross‐appeal, we find com‐
pelling reasons for vacating the sentence and thus requiring 
the district judge to resentence him. Smith’s guidelines sen‐
tencing range was 33 to 41 months. The judge sentenced him 
to 14 months—less than half the bottom rung of the range. A 
sentence  that  far,  or  even  farther,  below  the  bottom  of  the 
Nos. 14‐3744, 14‐3721                                               5 


range  need  not  be  unreasonable.  But  the  farther  down  the 
judge goes the more important it is that he give cogent rea‐
sons  for  rejecting  the  thinking  of  the  Sentencing  Commis‐
sion. See Gall v. United States, 552 U.S. 38, 46–47 (2007). 
    The judge discussed at some length Smith’s positive and 
negative characteristics. He described him as “indeed a per‐
son who does not shy away from work,” who had been “an 
elected  public  official”  and  done  service  “as  a  volunteer 
coach in local leagues and schools,” who had served on “vic‐
tim impact panels,” and whose criminal history was limited 
to a misdemeanor battery conviction—though for battering a 
child.  The  judge  also  said,  however,  that  “you  have  used 
your  official  position  to  commit  civil  right[s]  abuses”  and 
that  “there  is  no  excuse  for  punching  or  otherwise  abusing 
people who are handcuffed”—and “thus far, it would seem 
you  have  not  taken  responsibility  for  your  actions.”  From 
the battering of the child the judge inferred that the defend‐
ant may have “some unaddressed anger control issues.” (No 
kidding!) In addition, he noted that the defendant, when he 
was  a  corrections  officer,  had  been  accused  of  assaulting 
“two  juveniles”  in  the  correctional  facility  and  having  “lied 
to cover up [his] conduct.” The judge also noted with disap‐
proval  Smith’s  “ghost  employment  …  in  the  private  sector 
…  at  the  same  time  [that  he  was]  working  for  the  Putnam 
County Sheriff’s Department.” 
   Addressing him, the judge said that “if you appropriately 
address  your  anger  management  issues,  …  the  risk  of  you 
reoffending will be slight. … I believe [your conduct in this 
case] will not be repeated if you focus on self‐improvement.” 
That’s a big “if.” And while the judge did require Smith, as a 
condition  of  supervised  release,  to  undergo  an  anger‐
6                                            Nos. 14‐3744, 14‐3721 


management  program  offered  by  the  probation  service,  he 
said  nothing  about  the  likely  efficacy  of  such  a  program  in 
Smith’s  case,  given  his  history  and  his  bizarre  conduct  to‐
ward  Warren  and  Land.  The  period  of  supervised  release 
imposed  by  the  judge  was  two  years,  but  the  length  of  the 
anger‐management  program  offered  by  the  probation  ser‐
vice is not mentioned; nor is the program described, or even 
identified. 
    The  judge  devoted  the  bulk  of  his  sentencing  statement 
to recounting cases in which defendants had been sentenced 
for crimes comparable to Smith’s. In one case, United States v. 
DiSantis,  565  F.3d  354  (7th  Cir.  2009),  a  police  officer  had 
struck a bystander who was filming a traffic stop by the of‐
ficer,  hitting  the  man  on  the  head  and  face  with  the  man’s 
camera, then throwing the camera on the ground and stomp‐
ing  on  it,  and  finally  patting  the  man  down  and—for  good 
measure,  as  it  were—squeezing  his  genitals.  For  this  brutal 
and bizarre behavior the officer was sentenced to 66 months 
in prison.  It’s not obvious to us that his behavior was more 
brutal than that visited by Smith on his victims, particularly 
when we note that Smith had assaulted two persons in sepa‐
rate incidents and had a history of violence; no such history 
is  mentioned  in  Judge  Lawrence’s  discussion  of  the  camera 
case. 
    In United States v. Christian, 342 F.3d 744 (7th Cir. 2003), a 
police officer kneed and punched a suspect in the face after 
the suspect hurled insults at him, including a racial epithet. 
The  officer  received  a  33‐month  prison  sentence.  In  United 
States v. White, 68 F. App’x 707 (7th Cir. 2003), a police officer 
struck a woman, causing bruises, a laceration of her lip, and 
a hole in her cheek that required stitches inside and outside 
Nos. 14‐3744, 14‐3721                                                 7 


her  mouth.  The  officer  was  sentenced  to  27  months  in  pris‐
on—again just one victim, yet given a sentence almost twice 
as long as Smith’s. In United States v. Cozzi, 613 F.3d 725 (7th 
Cir. 2010), a police officer used a “nonpolice‐issued weapon” 
called  a  “sap”  (commonly  a  flat,  beavertail‐shaped  leather 
impact  weapon  weighted  with  lead  on  at  least  one  end)  to 
beat  an  arrestee.  No  injury  is  mentioned  yet  the  sentence 
was 40 months, almost three times the length of the sentence 
in this case. 
     In the last case the judge discussed, United States v. Bart‐
lett,  567  F.3d  901  (7th  Cir.  2009),  three  police  officers  were 
convicted of severely beating, kicking, and otherwise brutal‐
ly assaulting two people they suspected of having stolen the 
badge of one of the officers. One victim’s face  was cut, and 
the other was threatened with being killed, had a pen thrust 
deep  into  his  ear  canal,  suffered  several  broken  bones,  and 
was left lying naked in the street in a pool of his own blood. 
Two  of  the  officers  were  sentenced  to  188  months  in  pris‐
on—more than 13 times the length of the sentence imposed 
on Smith for his unjustified assaults on his two victims—and 
the  third  was  sentenced  to  208  months—roughly  15  times 
the length of Smith’s sentence. Were Smith’s crimes so slight 
a fraction of theirs?  In  short,  does  the  judge’s  review  of 
these cases provide any basis for thinking 14 months a prop‐
er  sentence  for  Smith?  Apart  from  the  judge’s  reference  to 
anger  management  and  comments  on  Smith’s  minor  good 
works in the community, no reason for the light sentence he 
imposed  can  be  found  in  the  transcript  of  the  sentencing 
hearing.  
    We  add  that  the  judge  imposed  the  standard  conditions 
of supervised release without stating them in the sentencing 
8                                        Nos. 14‐3744, 14‐3721 


hearing. That was error too; the entire sentence must be giv‐
en orally. E.g., United States v. Harper, 805 F.3d 818, 822 (7th 
Cir. 2015). 
    Conviction  affirmed,  sentence  vacated,  case  remanded 
for full resentencing.